                 Case 2:16-cv-00215-JCC Document 19 Filed 06/19/20 Page 1 of 3



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SUZANNE PERKINS,                                          CASE NO. C16-0215-JCC
10                              Plaintiff,                     ORDER
11          v.

12   SOCIAL SECURITY COMMISSIONER,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16   pursuant to 42 U.S.C. § 406(b) (Dkt. No. 17). Plaintiff’s attorney has requested $9,960.00 for her
17   representation of Plaintiff in federal court. (Id. at 1.) For the foregoing reasons, the Court
18   GRANTS the motion.
19   I.     DISCUSSION
20          Under § 406(b), a court entering judgment in favor of a social security disability
21   insurance claimant who was represented by an attorney “may determine and allow as part of its
22   judgment a reasonable fee for such representation, not in excess of 25 percent of the total of the
23   past-due benefits to which the claimant is entitled by reason of such judgment.” In determining
24   whether to grant a § 406(b) fee request, the court must first ensure that the requested fee is
25   consistent with the contract between the plaintiff and their attorney. See Crawford v. Astrue, 586
26   F.3d 1142, 1148 (9th Cir. 2009) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 808–09 (2002)).


     ORDER
     C16-0215-JCC
     PAGE - 1
                 Case 2:16-cv-00215-JCC Document 19 Filed 06/19/20 Page 2 of 3




 1   The court must then test the requested fee for reasonableness. Id. (citing Gisbrecht, 535 U.S. at

 2   808). The court has broad discretion to decide if a fee request is reasonable or to adjust a fee

 3   downward if the request is unreasonable. See Gisbrecht, 535 U.S. at 808.

 4          Here, the request of Plaintiff’s attorney is appropriate under § 406(b). Plaintiff is entitled

 5   to past-due benefits totaling over $100,000.00. (Dkt. No. 17 at 6.) Plaintiff’s attorney has

 6   requested an award of $9,960.00 in attorney fees. (Id. at 1.) This figure is significantly lower

 7   than the statutory cap and the 25 percent that Plaintiff agreed to pay her attorney. (See Dkt. No.

 8   17-4 at 1.) Furthermore, the effective hourly rate of Plaintiff’s attorney is less than those
 9   approved by other courts in such actions, properly accounts for the risks involved in social
10   security litigation, and is reasonable in light of the efficient and effective representation provided
11   by Plaintiff’s attorney. See Shubin v. Colvin, 2015 WL 233243, slip op. at 2 & n.2 (C.D. Cal.
12   2015) (observing that courts often approve hourly fees in excess of $1,000); Hayes v. Sec. of
13   Health & Human Servs., 923 F.2d 418, 422 (6th Cir. 1990) (remarking on the fact that effective
14   hourly rates in social security cases are higher than normal given then inherent risks in such
15   cases). Accordingly, the Court AWARDS attorney fees totaling of $9,960.00 to Plaintiff’s
16   attorney pursuant to 42 U.S.C. § 406(b).
17   II.    CONCLUSION

18          For the foregoing reasons, Plaintiff’s motion for attorney fees (Dkt. No. 17) is

19   GRANTED. Plaintiff’s attorney is AWARDED attorney fees totaling $9,960.00. Defendant is

20   DIRECTED to send a fee of $9,960.00 to Plaintiff’s attorney, minus any applicable processing

21   fees as allowed by statute. On receipt of payment of the fee, Plaintiff’s attorney is directed to

22   refund to Plaintiff any amount of fees that Plaintiff’s attorney received under the Equal Access to

23   Justice Act, 28 U.S.C. § 2412.

24          //

25          //

26          //


     ORDER
     C16-0215-JCC
     PAGE - 2
              Case 2:16-cv-00215-JCC Document 19 Filed 06/19/20 Page 3 of 3




 1          DATED this 19th day of June 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C16-0215-JCC
     PAGE - 3
